United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 18-3232
                        ___________________________

                            United States of America

                                      Plaintiff - Appellee

                                         v.

                                   Derrill Watt

                                     Defendant - Appellant

                                  ____________

                    Appeal from United States District Court
                  for the Eastern District of Missouri - St. Louis
                                  ____________

                            Submitted: July 15, 2019
                              Filed: July 22, 2019
                                 [Unpublished]
                                 ____________

Before LOKEN, GRUENDER, and STRAS, Circuit Judges.
                          ____________

PER CURIAM.

      Derrill Watt pleaded guilty to possessing a firearm he knew was stolen, 18
U.S.C. § 922(j). As part of his plea agreement, he waived his right to appeal his
sentence unless it exceeded his Sentencing Guidelines range. The 80-month
sentence the district court1 imposed was below his 84- to 105-month Guidelines
range. In an Anders brief, Watt’s counsel requests permission to withdraw and
identifies the applicability of a four-level Guidelines enhancement for possessing a
firearm in connection with another felony offense as an issue on appeal. See
U.S.S.G. § 2K2.1(b)(6)(B); see also Anders v. California, 386 U.S. 738 (1967). In
a pro se brief, Watt makes the same argument.

       We review the validity and applicability of an appeal waiver de novo. See
United States v. Scott, 627 F.3d 702, 704 (8th Cir. 2010). Upon careful review, we
conclude that the appeal waiver is enforceable and that it is applicable to the issue
raised on appeal. See United States v. Andis, 333 F.3d 886, 889–92 (8th Cir. 2003)
(en banc) (explaining that an appeal waiver will be enforced if the appeal falls within
the scope of the waiver, the defendant knowingly and voluntarily entered into the
plea agreement and the waiver, and enforcing the waiver would not result in a
miscarriage of justice). We have also independently reviewed the record and
conclude that no other non-frivolous issues exist. See Penson v. Ohio, 488 U.S. 75
(1988). Accordingly, we dismiss the appeal and grant counsel permission to
withdraw.
             _______________________________________________




      1
        The Honorable Ronnie L. White, United States District Judge for the Eastern
District of Missouri.
                                         -2-